Exhibit 10.3

Chariot Manufacturing, Inc.

Balance Sheet

May 31, 2009

 

Assets

  

Current assets:

  

Inventory

   $ 33,695   

Other receivables

     14,756   

Prepaid expenses and other current assets

     37,494            

Total current assets

     85,945   

Property and equipment, net of accumulated depreciation of $541,053

     595,078       $ 681,023            

Liabilities and Stockholders’ Equity (Deficit)

  

Current liabilities:

  

Current portion of notes payable

   $ 354,748   

Bank overdraft

     583   

Accounts payable

     232,929   

Accrued expenses

     17,325   

Accrued interest

     53,874   

Deferred revenue

     108,342   

Other payables

     334,490            

Total current liabilities

     1,102,291   

Stockholders’ equity (deficit):

  

Additional paid-in capital

     1,208,650   

Accumulated deficit

     (1,629,918 )          

Total stockholders’ equity (deficit)

     (421,268 )              $ 681,023            



--------------------------------------------------------------------------------

Chariot Manufacturing, Inc.

Statement of Operations

Three Months Ended May 31, 2009

 

Net sales

   $ 57,834   

Cost of goods sold

     44,261            

Gross profit

     13,573            

Selling, general and administrative expenses

     75,197            

Loss from operations

     (61,624 ) 

Other expense:

  

Interest expense

     (8,532 )          

Total other expense

     (8,532 )          

Income taxes

     —              

Net loss

   $ (70,156 )          